EXECUTIVE BONUS PLAN SCHEDULE
Pursuant to the Fiscal Year 2010 Campus Support Bonus Plan

                  Award as a % of Annual Base Pay   Component        
Target %
  [ ]%   Company Budgeted Operating Profit     100 %
 
               
Maximum %
  [ ]%  
 

 
     
 


                 
Gate
 
 

 
 
 


                  Compliance - The company must receive an annual average
compliance audit score of “3.5” or better to achieve a bonus award.
 


                  Company Budgeted Operating Profit Payout Tiers (1)
   
% of Operating Profit Goal
Achieved
 
% of Bonus Target Earned    
 
        Maximum  
= 120.0%
    200.0 %    
 
           
116.00%
    180.0 %    
 
           
112.00%
    160.0 %    
 
           
108.00%
    140.0 %    
 
           
104.00%
    120.0 %    
 
        Target  
100.00%
    100.0 %    
 
           
98.00%
    88.0 %    
 
           
96.00%
    76.0 %    
 
           
94.00%
    64.0 %    
 
           
92.00%
    52.0 %    
 
           
90.00%
    40.0 %    
 
           
< 90.0%
    0.00 %    
 
       



  (1)   Awards for performance levels shown are calculated using interpolation
between points.

